DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Status of the Claims
Amendment filed January 22, 2021 is acknowledged. Species 1, as shown in FIGs. 1-2 was elected on June 26, 2015. Claims 2, 5, 8, 11 and 22 have been amended. Claims 2-5, 7-11, 13 and 22-24 are pending.
Action on merits of Species 1, claims 2-5, 7-11, 13 and 22-24 follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
stacked.
However, claim 2 (and 8), has already claimed: “an insulating layer over the p-type transistor; and an n-type transistor over the insulating layer”.
Since the n-type transistor is formed over the insulating layer that formed over the p-type transistor, the two transistor are already “stacked”.
Therefore, claim 5 and 11 fail to further limit independent claims 2 and 8, respectively.
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 7-11, 13 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GONZALEZ (US Pub. No. 2005/0026339) in view of IWASAKI (US. Patent No. 8,003,981), both of record.
With respect to claim 2, GONZALEZ teaches a semiconductor device comprising an inverter circuit substantially as claimed, the inverter circuit comprising: 
a p-type transistor (14) comprising a single crystal semiconductor material (12), wherein a channel formation region of the p-type transistor is formed with the single crystal semiconductor material; 

an n-type transistor (610) over the insulating layer (36), wherein a channel formation region (502) of the n-type transistor comprises a semiconductor layer (502), 
wherein one (42) of a source electrode and a drain electrode of the p-type transistor (14) is electrically connected to one (652) of a source electrode and a drain electrode of the n-type transistor (610), and 
wherein a gate of the n-type transistor (610) is electrically connected to a gate of the p- type transistor (14),  
wherein each (652/654) of the source electrode and the drain electrode the n-type transistor (610) is in contact with a surface of the semiconductor layer (502). (See FIG. 8).

Thus, GONZALEZ is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the n-type transistor comprises an oxide semiconductor layer including indium; and each of the source electrode and the drain electrode the n-type transistor is in contact with side and top surfaces of the semiconductor layer, and overlaps with the gate. 
However, IWASAKI teaches a semiconductor device including:  
an insulating layer (10); and  
an n-type transistor over the insulating layer (10), wherein a channel formation region of the n-type transistor comprises an oxide semiconductor layer (11) including indium (In), 
wherein each of a source electrode (13) and a drain electrode (14) the n-type transistor is in contact with a side surface and a top surface of the oxide semiconductor layer (11), and 

	
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of n-type transistor of GONZALEZ utilizing the oxide semiconductor layer as taught by IWASAKI to form a TFT having superior properties including small hysteresis, high ON/OFF ratio.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 8, GONZALEZ teaches a semiconductor device comprising an inverter circuit substantially as claimed, the inverter circuit including: 
a p-type transistor (14) comprising a single crystal semiconductor material (12), wherein a channel formation region of the p-type transistor (14) is formed with the single crystal semiconductor material (12); 
an insulating layer (36) over the p-type transistor (14); and 
an n-type transistor (610) over the insulating layer (36), wherein a channel formation region of the n-type transistor (610) comprises a semiconductor layer (502), 
wherein one (42) of a source electrode and a drain electrode of the p-type transistor (14) is electrically connected to one (652) of a source electrode and a drain electrode of the n-type transistor (610), and

wherein the semiconductor layer (502) contains dopant (background doping) at a concentration of less than 1018 atoms/cm3, 
wherein the semiconductor material is i-type or substantially i-type, and
wherein each (652/654) of the source electrode and the drain electrode the n-type transistor (610) is in contact with a surface of the semiconductor layer (502). (See Fig. 8).

Thus, GONZALEZ is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the n-type transistor comprises an oxide semiconductor layer including indium; hydrogen at a concentration being i-type; and each of the source electrode and the drain electrode the n-type transistor is in contact with side and top surfaces of the semiconductor layer, and overlaps with the gate. 
However, IWASAKI teaches a semiconductor device including:  
an insulating layer (10); and  
an n-type transistor over the insulating layer (10), wherein a channel formation region (11) of the n-type transistor comprises an oxide semiconductor layer including indium (In), 
wherein the oxide semiconductor layer (11) contains hydrogen at a concentration of 1019 atoms/cm3 or less, 
wherein the oxide semiconductor material (11) is i-type or substantially i-type, and 
wherein each of a source electrode (13) and a drain electrode (14) the n-type transistor is in contact with a side surface and a top surface of the oxide semiconductor layer (11), and

wherein each of the source electrode (13) and the drain electrode (14) of the n-type transistor overlaps with a gate (15) of the n-type transistor with the oxide semiconductor layer (11) therebetween. (See FIG. 1B). 
	
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of n-type transistor of GONZALEZ utilizing the oxide semiconductor layer as taught by IWASAKI to form a TFT having superior properties including small hysteresis, high ON/OFF ratio.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 22, GONZALEZ teaches a semiconductor device comprising an inverter circuit substantially as claimed, the inverter circuit including: 
a p-type transistor (14) comprising a single crystal semiconductor material (12), wherein a channel formation region of the p-type transistor (14) is formed with the single crystal semiconductor material (12); 
an insulating layer (36) over the p-type transistor (14); and 
an n-type transistor (610) over the insulating layer (36), wherein a channel formation region (502) of the n-type transistor (610) comprises a semiconductor layer, 

wherein a gate of the n-type transistor (610) is electrically connected to a gate of the p- type transistor (14), 
wherein the p-type transistor (14) and the n-type transistor (610) are stacked, and
wherein each (652/654) of the source electrode and the drain electrode the n-type transistor (610) is in contact with a surface of the semiconductor layer (502). (See Fig. 8).

Thus, GONZALEZ is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the n-type transistor comprises an oxide semiconductor layer including indium, gallium and zinc; and each of the source electrode and the drain electrode the n-type transistor is in contact with side and top surfaces of the semiconductor layer, and overlaps with the gate. 
However, IWASAKI teaches a semiconductor device including:  
an insulating layer (10); and  
an n-type transistor over the insulating layer (10), wherein a channel formation region of the n-type transistor comprises an oxide semiconductor layer (11) including indium (In), gallium and zinc,
wherein each of a source electrode (13) and a drain electrode (14) the n-type transistor is in contact with a side surface and a top surface of the oxide semiconductor layer (11), and 

	
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of n-type transistor of GONZALEZ utilizing the oxide semiconductor layer as taught by IWASAKI to form a TFT having superior properties including small hysteresis, high ON/OFF ratio.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claims 3, 9 and 23, the single crystal semiconductor material (12) of GONZALEZ comprises silicon. 

With respect to claims 4, 10 and 24, the semiconductor device of GONZALEZ further comprises: 
an input (INPUT) connected to the gate of the p-type transistor (14) and the gate of the n-type transistor (610); and 
an output (OUTPUT) connected to the one of the source electrode and the drain electrode of the p-type transistor (14) and the one of the source electrode and the drain electrode of the n-type transistor (610). (See FIG. 9).


With respect to claims 7 and 13, in view of IWASAKI, the oxide semiconductor layer (11) further comprises gallium and zinc.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
Applicant argues: there is no articulated rationale or motivation for why one skilled in the art would have been predictably led to modify the Gonzalez top-gate structure of its upper transistor 610 to have an entirely different bottom gate structure, which would require a completely different layer structure.
However, according to IWASAKI, the n-type transistor can be formed either as top gate, FIG. 1A, or bottom gate, FIG. 1B. These are obvious design choice.
The motivation to use oxide semiconductor layer instead of silicon can be found in IWASAKI. Moreover, MOSFET utilizing oxide semiconductor channel, instead of silicon, is well known for ages.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829